DETAILED ACTION
This office action is in response to the amendment filed March 1, 2021 in which claims 1-6, 8, and 10 are presented for examination and claims 7, 9, and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of the cancelation of claim 9.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner notes that current amendments to the claims overcome the bases of rejection under 35 USC 112(b) identified in the prior office action, the current amendments to the claims have resulted in updated bases of rejection under 35 USC 112(b) (see updated rejection, below).  The rejection is maintained.

Applicant’s Third Argument:  Rejection of claims 1-5 under 35 USC 102 over USPN 3,016,541 Archbold should be withdrawn because Archbold does not teach, suggest, or disclose (i) the comfort liner being devoid of constraints with the shell and comprising a central portion having an outer surface with shape substantially coincident with an inner central surface of the shell; and (ii) the "second end" being "configured . . . to cause consequently the change of the overall dimensions of said comfort liner inside the helmet by correspondingly moving the central portion of the comfort liner with respect to the shell” as required by the currently amended claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Archbold discloses a helmet comprising a comfort liner (70) comprising a central portion having an outer surface with shape substantially coincident with an inner central surface of the shell (inasmuch as currently claimed, all portions of comfort liner 70, including any portion that would be considered a “central portion,” are disposed within and shaped to correspond with, an inner central surface of the shell and would therefore be considered to be “substantially coincident” with an inner central surface of the shell; Examiner respectfully notes that the claims do not recite, for example, that the comfort liner is dome shaped or that it is configured to cover the top of the head of a wearer; Examiner further respectfully asserts that contrary to Applicant’s arguments, a “central portion” of the comfort liner would not be required to correspond to a “central portion” of the inner surface of the helmet shell; likewise, a “central portion” of the inner surface of the helmet shell could be disposed at any location of the inner surface of the helmet shell away from edges of the inner surface of the helmet shell), and (ii) the "second end" being "configured . . . to cause consequently the change of the overall dimensions of said comfort liner inside the helmet by correspondingly moving the central portion of the comfort liner with respect to the shell (as depicted in Figs. 1-2, the second end of the webbing is the portion of webbing 11,24,34,44,54 containing the activating tongue and the first end of the webbing is the opposite side of webbing 11,24,34,44,54; adjusting webbing 11,24,34,44,54 via the slots 20 on the activating tongue adjusts the dimensions of comfort liner 70, including portions of the liner that would be considered a “central portion,” moving such portions of comfort liner 70 with respect to the shell).  Examiner respectfully notes that the limitation that the comfort liner is “devoid of constraints with the shell,” is indefinite at least due to claim 1 later reciting that “the comfort liner being coupled to an inner surface of the shell, said comfort liner being constrained to portions of the shell.”  It is unclear how the comfort liner can simultaneously be devoid of constraints with the shell while also being coupled to the inner surface of the shell and constrained to portions of the shell, as recited in currently amended claim 1 (see the rejection under 35 USC 112(b), below for further discussion of indefiniteness).  The rejection is maintained.

Applicant’s Fourth Argument:  Rejection of claims 1, 6, and 10 under 35 USC 102 over US Pub No. 2017/0273390 Maloney should be withdrawn because Maloney does not teach, suggest, or disclose (i) the comfort liner being devoid of constraints with the shell and comprising a central portion having an outer surface with shape substantially coincident with an inner central surface of the shell; and (ii) the "second end" being "configured . . . to cause consequently the change of the overall dimensions of said comfort liner inside the helmet by correspondingly moving the central portion of the comfort liner with respect to the shell,” as required by the currently amended claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Maloney discloses a helmet comprising a comfort liner (50,52,54 of Fig. 4) comprising a central portion having an outer surface with a shape substantially coincident with an inner central surface of the shell (annotated Fig. 4, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) and (ii) the "second end" being "configured . . . to cause consequently the change of the overall dimensions of said comfort liner inside the helmet by correspondingly moving the central portion of the comfort liner with respect to the shell” (as depicted in Fig. 4, webbing 20 has a first end and a second end, the first end adjacent to tightening mechanism 18 and the second end being adjacent to attachment mechanism 16a; and they are both adjustable via tightening mechanism 18 to change the dimensions of comfort liner 50,52,54 within the shell).  Examiner again respectfully notes that the limitation that the comfort liner is “devoid of constraints with the shell,” is indefinite at least due to claim 1 later reciting that “the comfort liner being coupled to an inner surface of the shell, said comfort liner being constrained to portions of the shell.”  The rejection is maintained.

    PNG
    media_image1.png
    983
    828
    media_image1.png
    Greyscale


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all claim limitations including “the comfort liner being devoid of constraints with the shell,” as recited in claim 1.  No new matter should be entered.

Claim Objections
Claim 1 is objected to because of the following minor informalities:  Line 10 of claim 1 contains the typographical error “frontpart.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the comfort liner being devoid of constraints with the shell.”  This limitation constitutes new matter as it was not present in the disclosure as originally filed.  Examiner respectfully notes that the specification recites, inter alia, that “the comfort liner is constrained to the front part and the rear part of the shell (pg. 3, lines 14-16), that the “comfort liner 3 is constrained to the front part 2a and to the rear part 2b of the shell 2,” (pg. 7, lines 4-5) and that a central portion of the comfort liner 3 is “substantially devoid” of constraints with the shell 2 (pg. 8, lines 7-10).  Taken together, these limitations indicate that at most, there would be support for a limitation, for example, that “a central portion of the comfort liner is substantially devoid of constraints with the shell,” (emphasis added).  However, Examiner respectfully maintains that the disclosure as originally filed does not support the limitation that “the comfort liner being devoid of constraints with the shell.” 
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the comfort liner being devoid of constraints with the shell,” “the comfort liner being coupled to an inner surface of said shell,” and “said comfort liner being constrained to portions of said shell.”  Taken together these limitations are indefinite because it is unclear how the comfort liner can be both devoid of constraints with the shell while simultaneously being coupled to and constrained to portions of the shell.  For purposes of examination, claim 1 will be interpreted as reciting that “a central portion of the comfort liner being substantially devoid of constraints with the shell and the central portion having an outer surface with a shape substantially coincident with an inner surface of the shell, the comfort liner being coupled to an inner surface of the shell, said comfort liner being constrained to portions of the shell.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,016,541 Archbold.
Regarding claim 1, Archbold discloses a helmet (col. 1, lines 9-14) comprising:
a shell (6), and
a comfort liner (70) (col. 4, lines 14-22 and 40-67), a central portion of the comfort liner (annotated Fig. 1, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) being substantially devoid of constraints with the shell (as depicted in annotated Fig. 1, the designated central portion of comfort liner 70 is not directly constrained to shell 6 nor directly adjacent to any portions of comfort liner 70 that are directly constrained to shell 6; as such, Examiner respectfully maintains that the designated central portion of comfort liner 70 can properly be interpreted as being “substantially devoid” of constraints with shell 6) and the central portion having an outer surface with a shape substantially coincident with an inner surface of the shell (annotated Fig. 1; the central portion is curved to match the curvature of shell 6), the comfort liner being coupled to an inner surface of the shell (comfort liner 70 is coupled to shell 6 via webbing 11,24,34,44,54), said comfort liner being constrained to portions of the shell (comfort liner 70 is constrained to shell 6 via webbing 11,24,34,44,54),
wherein the helmet further comprises a webbing (11,24,34,44,54) arranged between the shell and the comfort liner along an upper median portion of said comfort liner (as best depicted in Fig. 6, headband portion 11 of webbing 11,24,34,44,54 appears to completely overlap comfort liner 70 and would therefore be considered to be disposed between shell 6 and an “upper median portion” of comfort liner 70), said webbing comprising a first end constrained to the front part of the comfort liner and a second end configured to move the webbing with respect to the shell and to cause consequently the change of the overall dimensions of said comfort liner inside the helmet by correspondingly moving the central portion of the comfort liner with respect to the shell, said webbing being configured to be constrained, with respect to the shell, in an operative position corresponding to desired overall dimensions of said comfort liner inside the helmet (col. 2, line 50 – col. 3, line 2; as depicted in Figs. 1-2, the first end of the webbing is the portion of webbing 11,24,34,44,54 containing the activating tongue and the second end of the webbing is the opposite side of webbing 11,24,34,44,54; adjusting webbing 11,24,34,44,54 via the slots 20 on the activating tongue adjusts the dimensions of comfort liner 70).

    PNG
    media_image2.png
    582
    946
    media_image2.png
    Greyscale

Regarding claim 2, Archbold further discloses a helmet wherein said second end of the webbing is provided with an accessible activating tongue (col. 2, line 50 – col. 3, line 2; as best depicted in Fig. 3, the activating tongue comprises the portion of webbing 11,24,34,44,54 comprising slots 20; inasmuch as currently claimed, webbing 11,24,34,44,54 would be accessible to adjust the webbing and comfort liner via slots 20 and relief 18).

Regarding claim 3, Archbold further discloses a helmet wherein said activating tongue is designed to be constrained, directly or indirectly, to the shell in a plurality of predetermined positions corresponding to different overall 5dimensions of said comfort liner inside the helmet (col. 2, line 50 – col. 3, line 2; as depicted in Figs. 1-2, the activating tongue is constrained indirectly to the shell via lugs 38 and 39 and can be adjusted to a range of predetermined positions by placing relief 18 into different ones of the slots 20 on the activating tongue).

Regarding claim 4, Archbold further discloses a helmet wherein said activating tongue comprises a plurality of slots (20) configured to be engaged in a relief (18) which is constrained, directly or 10indirectly, to the shell (col. 2, line 50 – col. 3, line 2; see Figs. 1-3).

Regarding claim 5, Archbold further discloses a helmet wherein said relief is constrained to the comfort liner (col. 4, lines 62-67; relief 18 is constrained to comfort liner 70 via slot 18a).

Claims 1, 6, and 10 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2017/0273390 Maloney.
Regarding claim 1, Maloney discloses a helmet comprising:
a shell (para. 0004, 0037), and
a comfort liner (50,52,54 of Fig. 4), a central portion of the comfort liner (annotated Fig. 4; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) being substantially devoid of constraints with the shell (as depicted in annotated Fig. 4, the designated central portion of comfort liner 50,52,54 is not directly constrained to the shell nor directly adjacent to any portions of comfort liner 50,52,54 that are directly constrained to the shell; as such, Examiner respectfully maintains that the designated central portion of comfort liner 50,52,54 can properly be interpreted as being “substantially devoid” of constraints with the shell) and the central portion having an outer surface with a shape substantially coincident with an inner surface of the shell (annotated Fig. 4; the central portion is curved to match the curvature of the shell), the comfort liner being coupled to an inner surface of the shell (para. 0037), said comfort liner being constrained to portions of the shell (the helmet is constrained to the shell via attachment members 16a-16c; see Fig. 4),
wherein the helmet further comprises a webbing (20) arranged between the shell and the comfort liner along an upper median portion of said comfort liner (as depicted in Fig. 4, at least portions of web 20 can be considered to be disposed along an “upper median portion” of comfort liner 50,52,54), said webbing comprising a first end constrained to the front part of the comfort liner and a second end configured to move the webbing with respect to the shell and to cause consequently the change of the overall dimensions of said comfort liner inside the helmet by correspondingly moving the central portion of the comfort liner with respect to the shell, said webbing being configured to be constrained, with respect to the shell, in an operative position corresponding to desired overall dimensions of said comfort liner inside the helmet (as depicted in Fig. 4, webbing 20 has a first end and a second end, the first end being adjacent to tightening mechanism 18 and the second end being adjacent to attachment member 16a; both ends are constrained with the shell and adjustable via tightening mechanism 18 to change the dimensions of comfort liner 50,52,54 within the shell).

Regarding claim 6, Maloney discloses a helmet wherein said webbing is restrained on the comfort liner by one or more loops which are arranged transversely with respect to said webbing along the upper median portion of said comfort liner (see Fig. 4; inasmuch as currently claimed, at least some of loops 64 can be considered to be arranged “transversely” to webbing 50,52,54; Examiner notes that the term “transversely” is relative and no point of reference has been recited by claim 6 or the instant specification).

Regarding claim 10, Maloney discloses a helmet wherein said shell comprises an outer casing and a layer of shock-absorbing material coupled to the inner surface of said outer casing (para. 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Maloney.
Regarding claim 8, the embodiment of Maloney disclosed in Fig. 4 does not disclose a helmet wherein said comfort liner comprises an inner layer having a substantially concave shape and being adapted to rest on the user's head directly, and a deformable outer layer adapted to cover the outer 5surface of said inner layer.
However, Maloney teaches an embodiment in Figs. 27-31 wherein said comfort liner comprises an inner layer (1002) having a substantially concave shape (see Figs. 27 and 30) and being adapted to rest on the user's head directly, and a deformable 1004) (inasmuch as currently claimed outer layer 1004 would be considered to be capable of deforming to at least some degree) adapted to cover the outer 5surface of said inner layer (see Figs. 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Maloney in Fig. 4 to include inner and outer layers as taught by the embodiment in Figs. 27-31 of Maloney because Maloney teaches that this configuration is known in the art and allows the inner and outer layers to “float” relative to one another (para. 0122).  It would further have been obvious to one of ordinary skill in the art that a comfort liner comprising floating inner and outer layers would provide comfort for the wearer and increased protection from rotation impact forces encountered by the helmet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732